 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 1 of 11 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

MELISSA DEYNE,

      Plaintiff,

v.                                                      CASE NO.: JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC. and GENESIS FS
CARD SERVICES,

      Defendants.
                                                /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MELISSA DEYNE (hereinafter “Plaintiff”), by and through the undersigned

counsel, sues Defendant, EXPERIAN INFORMATION SOLUTIONS, INC. (hereinafter

“Experian”) and GENESIS FS CARD SERVICES (hereinafter “Genesis”), collectively

hereinafter “Defendants” and in support thereof respectfully alleges violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                                  PRELIMINARY STATEMENT

       1.          This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

       2.          Today in America there are three major consumer reporting agencies, Equifax

Information Services, LLC (“Equifax”), TransUnion LLC (“TransUnion”) and Experian

Information Solutions, Inc. (“Experian”).

       3.          Consumer reporting agencies that create consumer reports, like Equifax, Experian

and TransUnion are charged with using reasonable procedures designed to ensure the maximum

                                                    1
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 2 of 11 PageID 2



possible accuracy of the information they report. It is not enough for them to simply parrot

information they receive from entities particularly where a consumer makes a dispute about

information reported.

        4.     When a consumer like Plaintiff disputes information through the agencies, those

disputes are transmitted to the party furnishing the information. The FCRA demands that each

party separately conduct a reasonable investigation of the consumer’s dispute and correct or

delete information they learn to be inaccurate or cannot otherwise verify.

        5.     The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).

                                        JURISDICTION

        6.     The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §

1331.

        7.     The Plaintiff is a natural person and resident of Volusia County, Florida. She is a

“consumer” as defined by 15 U.S.C. § 1681a(c).

        8.     Experian is a corporation headquartered in the State of California, authorized to

do business in the State of Florida through its registered agent, CT Corporation System at 1200

South Pine Island Road, Plantation, Florida 33324.

        9.     Experian is a “consumer reporting agency,” as defined in 15 USC § 1681a(f).

Upon information and belief, Experian is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.




                                                 2
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 3 of 11 PageID 3



       10.     Experian disburses such consumer reports to third parties under contract for

monetary compensation.

       11.     Genesis FS Card Services is a corporation headquartered in Oregon, authorized to

do business in the State of Florida through its registered agent, C T Corporation System located

at 1200 South Pine Island Road, Plantation, Florida 33324.

                                   FACTUAL ALLEGATIONS

       12.     Plaintiff is a natural person who is alleged to owe a debt.

       13.     On or about August 2019, Plaintiff became aware that someone was using her

information without her permission. She learned that the criminal had used her information for

utilities, phones and to obtain a lease for a residence. Plaintiff received, at her parent’s address, a

bill from Epic at Gateway in her maiden name. She immediately contacted the apartment

complex and disputed the lease and resulting debt.

       14.     On October 22, 2019, Plaintiff received a letter from National Credit Systems,

Inc. regarding a balance owed to The Princeton at College Parks Apt/318. Plaintiff called into

National Credit Systems and spoke to a collections representative named Maria. She provided

all her information and indicated she had never applied for, signed a lease, or resided at The

Princeton. She believed National Credit Systems would correct their mistake and not continue

to collect on a debt not owed by Plaintiff.

       15.     On or about December 30, 2019, Plaintiff filed a Police report with the Orange

City Police Department notifying them of the fraudulent activity within her Credit Reports. The

Police Department provided her with Incident number 190004086In or about February 18, 2020,

Plaintiff pulled her Experian Credit Report and within it, there was an incorrect address, and two




                                                  3
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 4 of 11 PageID 4



fraudulent accounts, one account for GBS/First Electronic B, and an account in collections for

National Credit Systems.

        16.    On or around March 3, 2020, Plaintiff wrote a detailed dispute letter to Experian

to dispute the erroneous accounts from GBS/First Electronic B, and National Credit Systems. In

this aforementioned letter, Plaintiff explained why the accounts did not belong to her. Plaintiff

indicated that she did not apply, nor did she open and/or use the accounts. Plaintiff also indicated

that she never lived at the Apartments that were trying to collect through National Credit System.

Plaintiff provided her social security number as well as her current home addresses. She also

attached her Driver’s license and a statement from Chase showing her address. Plaintiff also

disputed addresses on her report that she never resided at. Plaintiff provided extensive

information on each inaccurate account being reported. She provided dates the accounts were

allegedly opened, as well as inquiries from which she did not authorize to run her credit.

        17.    Further, in Plaintiff’s dispute to Experian she copied images from her police

report and an FTC Identity Theft Affidavit.

        18.    On or about March 13, 2020, Experian responded, with report number 3601-5792-

95, to Plaintiff’s dispute asking for additional information for “your request that information in

your credit report be blocked due to alleged identity theft.”     The requested information was

indeed produced with the initial dispute. More importantly, Experian violated 15 U.S.C. § 1681i

by completely ignoring her detailed dispute. Plaintiff knows that at least Genesis remained on

her credit.

        19.    Plaintiff mailed her second dispute letter to Experian on or around March 30,

2020 again outlining all the erroneous errors on her report. In this dispute letter, Plaintiff




                                                 4
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 5 of 11 PageID 5



attached the full Orange City Incident Report, the full Identity Theft Affidavit, her Driver’s

License, and a statement from Chase to show proof of address.

         20.    On April 11, 2020, Experian responded, with report number 2529-9806-84, to

Plaintiff’s second dispute asking for the full report that was filed with State or Local Law

Enforcement. Again, Plaintiff had provided the reports.

         21.    Experian again responded on April 24, 2020 to Plaintiff’s dispute with the same

report number, updating the erroneous account for Genesis as “Updated” and stating the other

items mentioned are not being reported. Experian never contacted Plaintiff or law enforcement

about the identity theft. Plaintiff, within her dispute letter, clearly indicated; do not simply verify

the name, date of birth and social. Clearly it will match since the information was stolen.

Despite the requests from Plaintiff, Experian did no independent investigation.

         22.    Upon information and belief, Experian notified Genesis and National Credit

Systems of Plaintiff’s dispute. Genesis should have received the dispute from Plaintiff but failed

to do a reasonable investigation and verified the fraudulent account.

         23.    The businesses refused to acknowledge that the accounts did not belong to the

Plaintiff and to correct the erroneous information.

         24.    The accounts were the result of negligent mishandling by National Credit Systems

and Genesis, and failure by Experian to investigate all the facts which the Plaintiff explained in

her dispute letters.

         25.    Experian kept the erroneous account on Plaintiff’s credit report despite being

notified that Plaintiff was not the debtor and a victim of a mixed file, negligence and/or identity

theft.




                                                  5
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 6 of 11 PageID 6



        26.     To date, Experian has failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error.

        27.     To date, Genesis has failed to correct the information to Experian who is reporting

on Plaintiff’s credit report despite having been given amply notice of its error. Plaintiff has

spoken with Genesis and has explained the fraud.

        28.     Experian has been aware of the identity theft and chose to delete fraudulent

accounts and requests for credit history but chose not to believe Plaintiff regarding the remaining

fraudulent account.

        29.     As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

                i.    Stress associated with not being able to apply or purchase without fear of

                      denial;

               ii.    Plaintiff was denied credit by Chase due to this inaccurate credit reporting;

              iii.    Monies lost by attempting to fix her credit;

              iv.     Loss of time attempting to cure the error;

               v.     Mental anguish, stress, aggravation, and other related impairments to the
                      enjoyment of life.

              vi.     Plaintiff is being forced to continue driving her current vehicle due to the
                      inaccuracies reported by Experian.

        30.     All conditions precedent to the filing of this action has occurred.

                                       CAUSES OF ACTION

                                              COUNT I
                                 (Violation of the FCRA - Experian)
        31.     Plaintiff re-alleges and incorporates paragraphs one (1) through thirty (30) above
as if fully set out herein.


                                                   6
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 7 of 11 PageID 7



        32.      Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiff’s credit file; and by relying upon verification from sources it

has to know can be unreliable. Plaintiff provided (on at least two occasions) all the necessary

information for Experian to conduct a reasonable investigation but Experian failed to do so.

        33.      As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by stress associated with fear of denial, and mental and emotional pain stemming from

the anguish, humiliation, and embarrassment of credit denials. Plaintiff has refrained from

purchasing a car and has been forced to wait when applying for any type of credit.

        34.      Experian’s conduct, action and inaction as willful, rendering it liable for actual or

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 USC § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover under 15

USC § 1681o. Experian was made aware of the identity theft by Plaintiff providing a police

report number.

        35.      The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

        WHEREFORE, the Plaintiff demands judgment and compensatory and punitive

damages against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., jointly and

severally; for his attorneys fees and costs; for pre-judgment and post-judgment interest at the

legal rate, and such other relief the Court does deem just, equitable, and proper.

                                             COUNT II
        36.      The Plaintiff re-alleges and incorporates paragraphs one (1) through thirty (30) as

if fully set out herein.
                                                   7
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 8 of 11 PageID 8



       37.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.

       38.     As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by stress associated with fear of denial, and mental and emotional pain stemming from

the anguish, humiliation, and embarrassment of credit denials. Plaintiff has refrained from

purchasing a car and has been forced to wait when applying for any type of credit. Plaintiff

provided in her dispute an Incident Report from Orange City Police Department and an IRS

Identity Theft Affidavit which should have triggered a procedure to independently evaluate the

dispute, yet Experian failed to research the dispute by Plaintiff.

       39.     Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

       40.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                            COUNT III
 (Violation of § 1681s-2(b)(1)(A) and (B) of the FCRA – GENESIS FS CARD SERVICES)
       41.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty (30)

above as if fully stated herein.



                                                  8
 Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 9 of 11 PageID 9



        42.     On at least one occasion within the past two years, by example only and without

limitation, Genesis violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and properly

investigate the Plaintiff’s disputes.

        43.     On one or more occasions within the past two years, by example only and without

limitation, Genesis violated 15 U.S.C.§1681s-2(b)(1)(B) by failing to review all relevant

information provided by the consumer reporting agencies. Plaintiff communicated with Genesis

and provided all the information necessary for Genesis to delete the account but it chose not to.

        44.     When the Plaintiff mailed her detailed, written disputes and enclosures to the

CRAs, they use a dispute system named “e-Oscar,” which has been adopted by the credit

reporting agencies and by their furnisher-customers such as Genesis. It is an automated system

and the procedures used by the CRAs are systemic and uniform.

        45.     When a CRA receives a consumer dispute, it (usually via an off-shore, outsource

vendor), translates that dispute into an “ACDV” form.

        46.     The ACDV form is the method by which Genesis has elected to receive consumer

disputes pursuant to 15 U.S.C. § 1681i(a).

        47.     Based on the manner in which Experian, Trans Union, and Equifax responded to

Plaintiff’s dispute, representing that Genesis had “verified” the supposed accuracy of its

reporting, Plaintiff alleges that Experian, Trans Union, and Equifax did in fact forward the

Plaintiff’s dispute via an ACDV to Genesis.

        48.     Genesis understood the nature of the Plaintiff’s dispute when it received the

ACDV from Experian, Trans Union and Equifax.

        49.     When Genesis received the ACDV from Experian, Trans Union, and Equifax it as

well could have reviewed its own systems and previous communications with the Plaintiff and


                                                 9
Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 10 of 11 PageID 10



discovered that Genesis in fact had connected Plaintiff to an account which should not have

made it onto Plaintiff’s consumer report.

       50.     Notwithstanding the above, discovery will show Genesis follows a standard and

systemically unlawful process when it receives the ACDV dispute. Basically, all Genesis does is

review its own internal computer screen for the account and repeat back to the ACDV system the

same information Genesis already had reported to the CRAs.

       51.     When Genesis receives a consumer dispute through e-Oscar, it does not conduct a

substantive review of any sort to determine whether or not the information already in its

computer system is itself accurate.

       52.     As a result of Genesis’s violations of 15 U.S.C. § 1681s-2(b)(1)(A) and (B), the

Plaintiff suffered actual damages, including but not limited to: credit denial, damage to

reputation, embarrassment, humiliation and other mental and emotional distress.

       53.     The violations by Genesis were willful, rendering it liable for punitive damages in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,

Genesis was negligent, entitling the Plaintiff to recovery under 15 U.S.C. § 1681o.

       54.     The law nationally has long ago been articulated to require a detailed and

searching investigation by a furnisher when it receives a consumer’s FCRA dispute through a

CRA.

       55.     Genesis was aware of the FCRA decisions by the Circuits setting out furnishers’

obligations to reasonably investigate disputes when it followed the ACDV procedures used

regarding the Plaintiff’s dispute.




                                                10
Case 6:20-cv-00974-ACC-EJK Document 1 Filed 06/05/20 Page 11 of 11 PageID 11



       56.     Discovery will confirm that the procedures followed regarding the Plaintiff’s

FCRA dispute through e-Oscar were the procedures that Genesis intended its employees or

agents to follow.

       57.     The Plaintiff is entitled to recover actual damages, statutory damages, punitive

damages, costs and attorney’s fees from Genesis in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, GENESIS FS CARD SERVICES, for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

parts, and any other such relief the Court may deem just and proper.

               Respectfully submitted,

                                                 /s/ Octavio “Tav” Gomez
                                                 Octavio “Tav” Gomez, Esquire
                                                 Florida Bar No.: 0338620
                                                 Morgan & Morgan, Tampa, P.A.
                                                 201 North Franklin Street, Suite 700
                                                 Tampa, Florida 33602
                                                 Telephone: (813) 223-5505
                                                 Facsimile: (813) 983-2889
                                                 Primary Email: TGomez@ForThePeople.com
                                                 Secondary Email: DGagliano@ForThePeople.com
                                                 Attorney for Plaintiff




                                                11
